Citation Nr: 0202871	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  00-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for status post spinal 
fusion L3-L5 with spinal stenosis and degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Association Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.

This appeal arises from the April 2000 rating decision from 
the Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO) that denied the veteran's claim for 
service connection for postoperative residuals of spinal 
fusion L3-L5 with spinal stenosis and degenerative joint 
disease of the lumbosacral spine.

Pursuant to the veteran's request, in July 2001 a hearing at 
the RO before a local hearing officer was held.  A transcript 
of the hearing is in the file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for status post spinal fusion L3-L5 with 
spinal stenosis and degenerative joint disease of the 
lumbosacral spine has been obtained by the RO.

2.  The evidence does not show that status post spinal fusion 
L3-L5 with spinal stenosis and degenerative joint disease of 
the lumbosacral spine is related to the veteran's service.  A 
lumbar spine disability was not shown in service and 
arthritis was not shown within one year of separation from 
service.  The first evidence of any lumbar spine disability 
was not until many years after service.

3.  The veteran received extensive treatment for a pilonidal 
cyst at the base of the lumbar spine during service, 
including an extensive hospitalization from late 1943 to 
early 1944.  No mention of back problems, falling from a 
truck, or an auto accident was recorded at that time.


CONCLUSION OF LAW

Status post spinal fusion L3-L5 with spinal stenosis and 
degenerative joint disease of the lumbosacral spine was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in April 1943, no 
complaints or findings referable to the lumbar spine were 
noted.  

In November 1943, the veteran was seen with complaints of 
pain on sitting, he had a draining pilonidal sinus; a surgery 
consult indicated that an operation should be performed.  In 
December 1943, the veteran was seen with complaints of back 
pain and considerable irritation around a draining pilonidal 
cyst.  He was referred to surgery.  The veteran was 
hospitalized for excision of pilonidal cyst from of December 
1943 to January 1944 at Fort Eustis, Virginia.  On 
examination at that time, no complaints or findings referable 
to the lumbar spine were noted.  History included that the 
veteran stated that he never knew that he had a pilonidal 
cyst until November 1943 when he notice a great deal of 
drainage on his underwear and slight pain in the sacral 
region and when to the infirmary.  He was told to keep it 
clean.  The veteran was readmitted for pilonidal cyst in 
March 1944.  He had disruption of the pilonidal cystectomy 
wound, mild, that was incurred when he was loading 40 mm guns 
onto a box car in Fort Eustis, Virginia earlier that month.  
The physical examination was unchanged except for disruption 
of the wound and tenderness below the site of the disruption.  
In April 1944 the veteran was admitted for pilonidal cyst at 
Camp Gordon, Georgia.  

On separation examination in March 1946, no complaints or 
findings referable to the lumbar spine were noted.  Service 
medical records show treatment for an ankle sprain and other 
disorders.  No complaints, findings, or diagnoses of any 
orthopedic back pathology are noted.

On a VA examination in October 1950, no complaints or 
findings referable to the lumbar spine were noted.  Pes 
planus and ankle impairment were noted.  He reported that the 
ankle would swell at work.  Service connection has been 
granted for pes planus and residuals of an injury of the 
right ankle.

In June 1999, the veteran filed a claim for what he referred 
to as an increase in rating due to surgery on a service 
connected back condition.  

Private treatment records from May 1996 to July 1998 show 
that in May 1996, the veteran was seen with spinal stenosis 
and had pain that radiated in a sciatic distribution down his 
leg, associated with paresthesia.  Subsequently, in October 
1997, the veteran underwent a decompression laminectomy from 
L3 to S1, posterolateral fusion L3 to L5, segmental spinal 
fixation from L3 to L5 and repair of incidental durotomy.  
The diagnoses included spondylolisthesis L3-4, spinal 
stenosis from L3-4 to L5-S1, herniated nucleus pulposus L5-
S1, neurogenic claudication, and conjoined nerve at L5 level.   

In a private September 1997 treatment record, it was reported 
that the veteran was known to have symptoms of back pain 
radiating to the left for the past five years; past history 
included pilonidal cyst removed in 1943. 

On a VA examination in August 1999, the veteran reported that 
he was involved in a motor vehicle accident in service 
resulting in soft tissue injury to his lumbosacral spine.  
The veteran reported that he was treated conservatively for 
several weeks and returned to duty.  The veteran currently 
reported chronic low back pain with radiation to the 
bilateral lower extremities that had existed for 15 years and 
had gotten progressively worse.  After examination, the 
diagnoses included status post fusion L3-L5.

Received in June 2000 were two lay statements from people who 
were reportedly in service with the veteran.  It was stated 
that in service, each had visited the veteran when the 
veteran was hospitalized for a back injury due to a vehicle 
accident.  This reportedly had happened approximately in late 
1943 at Fort Eustis, Virginia.

Additional private treatment records from December 1998 and 
May 1999 show the veteran was treated for spinal stenosis and 
status post decompressive laminectomy and fusion.

Associated with the claims file was a June 2000 notation from 
a private chiropractic office noting that the veteran was 
treated at their office approximately 15 or 20 years 
previously and they had no remaining records.

In a May 2001 report, the veteran's private doctor wrote that 
the veteran was seen for his back.  In reviewing his history, 
the veteran noted that the problem started while in the 
service in 1943, at Fort Eustis, Virginia.  While on a 
training mission, he fell off the back of a truck and landed 
on his back while wearing a full field pack.  After 
sustaining injury, he was hospitalized for a short period of 
time.  He continued to have back pain even after being 
discharged from the service and was seen by a number of 
physicians.  He was treated by this doctor in 1996 on 
referral from the veteran's nephew, a doctor.  The veteran's 
current diagnosis was facet arthropathy of the lumbar spine, 
degenerative disc disease of the lumbar spine, and spinal 
stenosis.  At this point, the veteran's present complaint 
still appeared to be directly related to his initial injury 
and was quite consistent with a traumatic injury to his 
lumbar spine.  

At the RO hearing in July 2001, the veteran stated that while 
stationed at Fort Eustis, Virginia in service, in December 
1943, he was on a vehicle in a fully loaded pack and he fell 
off and landed on his back.  He did not go to the hospital 
immediately or seek treatment until the next morning when he 
went to the infirmary and was put in the hospital.  He was in 
for a little over a week and was given a belt to wear around 
his waist.  At that time they did not take x-rays and could 
not find anything wrong with his back.  After which he was 
discharged to light duty for a period of time.  This happened 
during basic training and he thought he successfully 
graduated from basic training.  Thereafter, in service, he 
complained about his back on other occasions, once when 
stationed in Nebraska, and again when stationed in Georgia, 
and he was on limited duty there, and again while in 
stationed in Florida.  

He testified that he two people who wrote the statements in 
support of the veteran's claim were soldiers who served with 
the veteran but he currently was a not close friend with 
them.  After service, the veteran worked for a sewing machine 
company and complained to the company physician about his 
back, at some time in the 1950s, and subsequently saw several 
doctors regarding his back.  However, the veteran stated that 
these providers no longer had any records.  The former 
employer was out of business.  He additionally attempted to 
get his service medical records from the military records 
center and was informed there were none available.  He 
reported that the only time he injured his back was when he 
fell off the truck in service.  It was reported that when the 
veteran filed a claim for compensation soon after discharge 
for other disabilities, his back was not symptomatic at that 
time. 


II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for service connection for status post spinal 
fusion L3-L5 with spinal stenosis and degenerative joint 
disease of the lumbosacral spine.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to this issue.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this regard there has been notice as 
to information needed, an examination has been provided, and 
there has been rating decisions and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  

Furthermore, all pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The veteran, through letters and a statement of 
the case with supplement thereto, has been notified as to 
evidence and information necessary to substantiate the claim.  
There is no evidence that there are additional records that 
could be obtained, nor is there evidence that a claim would 
be substantiated by the administration of another 
examination.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).

The veteran has reported treatment for a lumbar spine 
condition in the past by private providers.  While these 
records have not been obtained, the veteran reported at the 
July 2001 RO hearing that he was not able to obtain any 
additional records as they were unavailable.  As part of 
this, the veteran contends he was treated in service for back 
complaints.  For the time period for which the veteran 
contends he was treated in December 1943, there are hospital 
records for pilonidal cyst treatment with associated pain, 
and subsequent treatment in service for pilonidal cyst 
treatment.  Further, the veteran reported that he attempted 
to get any additional service medical records and reported 
that he had been informed that there were none.  As such, 
there does not appear that there would be additional service 
records that could be obtained.  Therefore, no useful purpose 
would be gained in remanding this case for any additional 
treatment records or purported service medical records as 
there is no showing that any could be obtained.

Further, a medical treatment record from a private provider 
was received after the latest Supplemental Statement of the 
Case in this case.  No useful purpose, however, would be 
gained in remanding for a Supplemental Statement of the Case 
as to this evidence as it is not pertinent to the issue on 
appeal as it regards current medication and a medical 
condition not at issue on appeal.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, where a veteran served 90 days or more during a 
war period or after December 31, 1946 and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Review of the record in this case fails to show any 
relationship between the veteran's current status post spinal 
fusion L3-L5 with spinal stenosis and degenerative joint 
disease of the lumbosacral spine and his service.  The 
veteran has reported that he injured his back in service in a 
motor vehicle accident or by falling off of a truck, in 
December 1943 at Fort Eustis, Virginia.  The service medical 
records show no complaints or findings regarding a lumbar 
spine condition or injury to the lumbar spine.  The veteran 
was hospitalized for a pilonidal cyst with associated pain of 
the area at about the same time he currently complains that 
he was treated for back pain.  Those records, while detailing 
treatment of the cyst make absolutely no reference to any 
orthopedic back pathology.  It seems unlikely that if the 
appellant was undergoing treatment for a low back disorder it 
would have been completely ignored in the treatment of the 
cyst. 

Similarly, it is shown that the veteran sustained a right 
ankle injury later in service.  It is noted that he fell when 
he twisted his ankle.  He sustained a bruise to the face.  
Again, however, there is no reference made to any back 
pathology.  Finally, on separation examination there were no 
complaints or findings regarding the lumbar spine.  There 
was, however, some detail as to the cyst, pes planus, and 
right ankle pathology.  Again, it seems unreasonable that 
there is no reference to the claimed back pathology given the 
significant documentation on the other disorders that were 
treated in service.

Next it is very significant that the veteran was examined by 
the VA in 1950.  He reported problems with his right ankle.  
Examination results concerned pes planus and right ankle 
findings.  There was no evidence of any back problem on this 
exam.  The veteran gave a history with reference to his right 
ankle.  Again, it seems unlikely that if the veteran was 
having continuing back trouble it would completely escape 
notice on this examination.

The veteran currently has a lumbar spine disability.  The 
first competent medical evidence of treatment for this 
disability is presumably in 1980, as a chiropractic treatment 
record from June 2000 reported the veteran had been treated 
there 15 or 20 years previously, although for what complaints 
was not indicated.  In September 1997, the veteran's history 
included back pain with radiation for five years previously.  
At the VA examination in August 1999 the veteran's history 
included a report of injury in service, but also that he did 
not have the current complaints related to the lumbar spine 
until 15 years previous to the date of the examination.  At 
any rate, there is no competent medical evidence 
demonstrating the current lumbar spine complaints until many 
years after service.  

It is noted that in May 2001, the veteran's private doctor 
noted the veteran's reported history of a back injury in 
service and indicated that the veteran's current lumbar spine 
disability was related to a traumatic injury.  However, the 
doctor's statement, which relies solely on the veteran's 
history, cannot be considered competent medical evidence due 
to the diminished probative value.  There is no indication 
that the claims file was reviewed or that the statement was 
based on anything other than the veteran's report.  This 
statement is not otherwise supported by the evidence of 
record, and therefore is not reliable to support the 
veteran's claim.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (mere transcription of the veteran's lay history by a 
physician does not constitute competent medical evidence); 
Cf. Gahman v. West, 13 Vet. App. 148 (1999) (presumption of 
soundness not rebutted when Medical Board statements only 
cite veteran's reported history not supported by clinical 
records).

Finally, while the Board has considered the lay statements 
and testimonial evidence presented by the veteran, they do 
not constitute competent evidence with respect to medical 
causation, diagnosis, and treatment.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between the current lumbar 
spine disability and the veteran's service as there is no 
showing of continued medical treatment or history of 
treatment.  There is no showing in the competent medical 
evidence of treatment for a lumbar spine disability in 
service or within one year of separation from service.  As 
such, the Board finds that the preponderance of the evidence 
weighs against the claim for service connection for status 
post spinal fusion L3-L5 with spinal stenosis and 
degenerative joint disease of the lumbosacral spine.  


ORDER

Entitlement to service connection for status post spinal 
fusion L3-L5 with spinal stenosis and degenerative joint 
disease of the lumbosacral spine is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

